In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-06-156 CR

 ______________________

 
WILLIAM DEMARCUS BROWN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 95977




MEMORANDUM OPINION

	William Demarcus Brown pled guilty, pursuant to a plea bargain, to aggravated
kidnapping.  The trial court deferred adjudication of guilt and placed Brown on community
supervision.  The State filed a motion to revoke.  The trial court found Brown violated the
terms of the community supervision, found Brown guilty of the offense of aggravated
kidnapping, and assessed punishment at forty years of confinement.  	
	Brown's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  Brown filed a pro se response raising four issues: entitlement to a jury trial on
competency; ineffective assistance of counsel; right to a psychiatric exam; and failure to
follow correct procedures concerning incompetency.  We reviewed the appellate record,
appellate counsel's brief, and appellant's pro se brief, and we agree with counsel's
conclusion that no arguable issues support an appeal.  Therefore, we find it unnecessary to
order appointment of new counsel to re-brief the appeal.  Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	Affirmed.
 
  
								  DAVID GAULTNEY
									Justice

Submitted on July 2, 2007
Opinion Delivered September 5, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68; Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.
2005).